 



EXHIBIT 10.47
Fourth Supplemental Subsidiary Guarantee Agreement
     This Fourth Supplemental Subsidiary Guarantee Agreement (this “Supplemental
Subsidiary Guarantee Agreement”) dated June 10, 2005, among Seabulk
International, Inc., a Delaware corporation (the “Borrower”) and Fortis Capital
Corp. (the “Agent”).
Preliminary Statement
     Pursuant to the terms of the Swap Agreements, each of the Counterparties
agreed to provide the Borrower with an interest rate swap to enable the Borrower
to manage its interest rate exposure. As a condition to providing such Swap
Agreements and any other Swap Agreements from time to time outstanding, each of
the Counterparties has requested that the Subsidiary Guarantors, jointly and
severally, guarantee the Obligations of the Borrower under the Swap Agreements
by entering into the Guarantee Agreement and securing the Subsidiary Guarantors’
obligations hereunder by granting to the Agent, on behalf of the Counterparties,
a lien in, to and under the Guarantee Collateral. The Borrower has requested
that the SEABULK MASSACHUSETTS (the “Vessel”), presently owned by Offshore
Marine Management International, Inc., one of the Subsidiary Guarantors, be
re-flagged from the maritime registry of the Republic of Liberia to the maritime
registry of the Republic of the Marshall Islands and that in connection
therewith, ownership of the Vessel be transferred to Seabulk Offshore
Enterprises, Inc., a Marshall Islands corporation (the “Additional Subsidiary
Guarantor”). In order to induce the Counterparties to permit the re-flagging and
transfer of ownership, the Additional Subsidiary Guarantor has agreed to become
a Subsidiary Guarantor and to execute and deliver (and cause to be recorded
where appropriate) in favor of the Agent, on behalf of the Counterparties, any
and all documents necessary to evidence the continuation of the lien in, to and
under the Vessel and the Collateral related thereto, concurrently with or
immediately following the re-documentation and change of ownership of the Vessel
so that the Vessel shall remain for all purposes a “Vessel” under the
Transaction Documents.
     All things necessary to make this Fourth Supplemental Subsidiary Guarantee
Agreement a valid agreement of the Borrower, the Additional Subsidiary Guarantor
and the other Subsidiary Guarantors in accordance with its terms have been done.
     NOW, THEREFORE, and in consideration of the premises, it is mutually
covenanted and agreed, for the equal and proportionate benefit of the Agent and
each of the Counterparties, as follows:
     the Additional Subsidiary Guarantor hereby confirms that it has agreed to
become a Subsidiary Guarantor, and that it unconditionally and irrevocably
guarantees, jointly and severally, to the Agent and the Counterparties (i) the
full and prompt payment of an amount equal to each and all of the payments and
other sums when and as the same shall become due, required to be paid by the
Borrower under each of the Swap Agreements and (ii) the full and prompt
performance and observance by the Borrower of the obligations, covenants and

 



--------------------------------------------------------------------------------



 



agreements required to be performed and observed by the Borrower under each of
the Swap Agreements (items (i) and (ii), the “Subsidiary Guarantee
Obligations”). The Additional Subsidiary Guarantor hereby confirms that it
irrevocably and unconditionally agrees that upon any default by the Borrower in
the payment, when due, of any amounts (including amounts in respect of fees and
indemnification owing to the Agent or the Counterparties) due under the Swap
Agreements, the Additional Subsidiary Guarantor will promptly pay the same
within ten (10) days after receipt of written demand therefor from the Agent or
any Counterparty. The Additional Subsidiary Guarantor further hereby confirms
that it irrevocably and unconditionally agrees that upon any default by the
Borrower in any of its obligations, covenants and agreements required to be
performed and observed by the Borrower under the Swap Agreements, the Additional
Subsidiary Guarantor will effect the observance of such obligations, covenants
and agreements within ten (10) days after receipt of written demand therefor
from the Agent or any Counterparties.
     The Additional Subsidiary Guarantor further confirms that it agrees that
the Subsidiary Guarantee Obligations may be extended or renewed, in whole or in
part, without notice or further assent from the Additional Subsidiary Guarantor
and that the Additional Subsidiary Guarantor will remain bound under the
Subsidiary Guarantee Agreement notwithstanding any extension or renewal of any
Subsidiary Guarantee Obligation. The Additional Subsidiary Guarantor confirms
that it is subject to all the provisions of the Subsidiary Guarantee Agreement
applicable to a Subsidiary Guarantor. Without limiting the effect of the
foregoing, the Additional Subsidiary Guarantor hereby agrees that it is hereby
bound by the provisions of Section 5.02 of the Subsidiary Guarantee Agreement
relating to the assignment to the Agent as security, and hereby grants to the
Agent a security interest in (subject to the provisions of the Assignment of
Earnings and Insurances), all the freights, hires, charters and Insurances to
which the Additional Subsidiary Guarantor is entitled in respect of the Vessel
and the other Vessels that it owns subject to the Mortgages.
     SECTION 1. The Subsidiary Guarantee Agreement, as supplemented and amended
by this Fourth Supplemental Subsidiary Guarantee Agreement and all other
Subsidiary Guarantee Agreements supplemental thereto, is in all respects
ratified and confirmed, and the Subsidiary Guarantee Agreement, this Fourth
Supplemental Subsidiary Guarantee Agreement and all Subsidiary Guarantee
Agreements supplemental thereto shall be read, taken and construed as one and
the same instrument.
     SECTION 2. If any provision hereof limits, qualifies or conflicts with
another provision hereof which is required to be included in this Fourth
Supplemental Subsidiary Guarantee Agreement by any of the provisions of the
Subsidiary Guarantee Agreement, such required provision shall control.
     SECTION 3. All covenants and agreements in this Fourth Supplemental
Subsidiary Guarantee Agreement by Additional Subsidiary Guarantor shall bind its
successors and assigns, whether so expressed or not.
     SECTION 4. In case any provision in this Fourth Supplemental Subsidiary
Guarantee Agreement shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 



--------------------------------------------------------------------------------



 



     SECTION 5. Nothing in this Fourth Supplemental Subsidiary Guarantee
Agreement, expressed or implied, shall give to any Person, other than the
parties hereto and their successors hereunder, and the Counterparties any
benefit or any legal or equitable right, remedy or claim under this Fourth
Supplemental Subsidiary Guarantee Agreement.
     SECTION 6. THIS FOURTH SUPPLEMENTAL CREDIT AGREEMENT SHALL BE GOVERNED BY,
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
     SECTION 7. All terms used in this Fourth Supplemental Subsidiary Guarantee
Agreement not otherwise defined herein that are defined in Appendix A to the
Subsidiary Guarantee Agreement shall have the meanings set forth therein.
     SECTION 8. This Fourth Supplemental Subsidiary Guarantee Agreement may be
executed in any number of counterparts, each of which shall be an original; but
such counterparts shall together constitute but one and the same instrument.
REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK

 



--------------------------------------------------------------------------------



 



     WHEREOF, the parties have caused this Supplemental Subsidiary Guarantee
Agreement to be duly executed as of the date first written above.
SEABULK INTERNATIONAL, INC.,
as Borrower,
/s/ Patrice M. Johnston
                                                            
Name: Patrice M. Johnston
Title: Attorney-in-Fact
FORTIS CAPITAL CORP.
as Agent,
/s/ C. Tobias Backer
                                                            
Name: C. Tobias Backer
Title: Senior Vice President
/s/ Lisa Walker
                                                            
Name: Lisa Walker
Title: Vice President
SEABULK OFFSHORE ENTERPRISES,
INC., hereby acknowledges and agrees to the terms, conditions and provisions of
the above Fourth Supplemental Subsidiary Guarantee Agreement.
/s/ Patrice M. Johnston
                                                            
Name: Patrice M. Johnston
Title: Attorney-in-Fact

 